v538029 tvterval revenue serene uniform issue list jun set ep ra ty legend taxpayer a amount b ira x bank e bank f company g date i date j non-quailified annuity k dear this is in response to your letter dated day rollover requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver of the page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x with bank e an investor advisor at bank e explained to the advantages of moving amount b into an annuity taxpayer a contract yielding a higher rate of interest on date the investor advisor at bank e transferred amount b from ira x to establish a non-ira annuity k in favor of taxpayer a at company g two weeks later taxpayer a received certain paperwork from company g regarding annuity k taxpayer a was not satisfied with the terms of annuity k and cancelled annuity k with company g days before the 60-day rollover period expired taxpayer a received a on date j check for amount b from company g representing the canéellation of annuity k taxpayer a deposited the check for amount b at bank f with the intention of rolling over amount b into an ira at bank f into an existing account taxpayer a had taxpayer a asserts that she was under medical_care for various health problems during the final months ofl documentation submitted by taxpayer a demonstrates that she was being treated during this time taxpayer asserts that her medical_condition impaired her ability to accomplish a timely rollover when preparing her ii income_tax return taxpayer a discovered she had not made any rollover deposit into an ira and that the 60-day rollover period had expired taxpayer a now wants to deposit amount b as a rollover into an ira account at bank f based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or _ page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid - into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 ap fp sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a withdrew ira funds to purchase a non-ira annuity which she subsequently cancelled taxpayer a deposited the funds into an existing non-ira account and did not discover her failure to rollover into an ira until she was preparing herfiliiiincome tax_return the documentation submitted by taxpayer a demonstrates that because of medical treatment for various health problems she was unable to deposit amount b into an ira within the 60-day rollover period page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions or distributions required by sec_401 a of the code because you are over age minimum distributions are required under this code section for the taxable_year of the ira distribution taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into an ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contributions this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto oo ‘ this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours pe employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
